This is an appeal from a conviction and sentence for the offense of selling intoxicating liquor for beverage purposes. There is only one bill of exception in the record, which was taken to the action of the trial judge in overruling a motion for a new trial. The basis of the motion is that the defendant did not, in fact, sell the liquor, but bought it as the agent of two federal officers, and that he did not derive any profit from the resale to them.
In his statement per curiam, the trial judge says: *Page 173 
  "The evidence in this case satisfied me beyond a reasonable doubt that the defendant sold the whisky.
  "The evidence was clear and convincing that defendant was not acting as the agent of the purchasers, but, on the contrary, that he was the vendor."
The bill of exception raises only a question of fact. The trial judge found that the defendant was guilty of selling the intoxicating liquor for his own account and that he was not acting merely as the agent of the purchasers. In a criminal case, the finding of facts by the Judge who tries the accused is conclusive upon this court.
For the reasons assigned, the conviction and sentence appealed from are affirmed.